 In the Matter Of WILLIAMS COAL COMPANYandUNITEDMINEWORKERS OFAMERICA,DISTRICT#23, AFFILIATED WITH THE C. I. O:andPROGRESSIVE MINE WORKERS OF AMERICA, DISTRICT#5,AFFILI-ATED WITH THE A.F. OF L.,PARTY TO THE CONTRACTIn the Matter Of WILLIAMS COAL COMPANYandUNITED MINE WORK-ERS OFAMERICA, DISTRICT #23, AFFILIATEDWITHTHE C. I. O.CasesNos.C-1411 and R-1608, respectively.Decided Novem-ber 13, 1939Coal MiningIndustry-Settlement:stipulation providing for compliance withthe Act, including disestablishment of company-dominated union-Order: en-tered on stipulation-In;wstigatio)i, ofRepresentatives:stipulated:respondentrefuses to recognize either of rival labor organizations unless certified by theBoard-UnitAppropriate for Collective Bargaining:all persons in the miningoperations of the respondent as production employees,excluding superintend-ents,mine foremen,room bosses,face bosses, top bosses, entry bosses, electri-cians in a supervisory capacity,all other supervisory employees,and "guards"or"watchmen"-Representatives:eligibility to participate in choice:employees-ordered reinstated pursuant to prior stipulation-ElectionOrdered:pursuantto stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Gordon, Gordon & Moore,of Madisonville, Ky., for the Respondent.Mr. Ed. J.-Morgan,of Madisonville, Ky., andMr. Earl E. Houck,.ofWashington, D. C., for the United.Mr. John R. Kane,of Springfield, Ill., for the Progressive.Mr. Langdon WestandMiss Margaret Holmes,of counsel to the,Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Mine-Workers of America, District #23, affiliated with the Congress ofIndustrial Organizations, herein called the United, the National La-17 N. L.R. B., No. 52.629 630DECISIONSOF NATIONALLABOR RELATIONS BOARDbor Relations Board, herein called the Board, by the Regional Di-rector for the Eleventh Region (Indianapolis, Indiana), issued itscomplaint' dated October 20, 1939, against Williams Coal Company,Crofton, Hopkins Coiunty, Kentucky, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor" practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.Acopy of the complaint accompanied by notice of hearing was dulyserved upon the respondent, the United, and Progressive Mine Work-ers of America, District #5, affiliated with the American Federationof Labor, herein called the Progressive.The respondent did notfile an answer to the complaint.On or about October 18, 1939, the United filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act. On October 20, 1939, theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, Article III, Section 10 (c) (2); and Article II, Section 36(b), of National Labor Relations Board Rules and Regulations-Series 2, ordered an investigation upon the petition and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice and further ordered that the two casesbe consolidated.On October 31, 1939, the respondent, the United, the Progressive,and counsel for the Board entered into a stipulation in settlementof the case subject to the approval of the Board.On November 10,1939, the respondent, the United, the Progressive and counsel for theBoard entered into a supplemental stipulation amending the com-plaint; the stipulation and supplemental stipulation are set forthbelow:'STIPULATIONWilliams Coal Company, hereinafter called the Respondent;United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations, hereinafter sometimescalled the United; the Progressive Mine Workers of America,District#5, affiliated with the American Federation of Labor,hereinafter sometimes called the Progressive ; and Arthur R.Donovan, Regional Attorney for the Eleventh Region of theNational Labor Relations Board, Colonel C. Sawyer and Robert1This case was consolidated with several others by orders of the Board dated August 9,1937,May 3, 1939,and July 17,1939, respectively.These orders of consolidation wererevoked by the Board's order dated October 20, 1939. WILLIAMS COAL COMPANY631D. Malarney, Attorneys, National LaborRelations Board, here-inafter sometimes called the Board, hereby stipulateand agreethat:IUpon amended charges duly filed by the United on August30, 1939, the National Labor Relations Board, by its RegionalDirector for the Eleventh Region, acting pursuant to authoritygranted in Section 10 (b) of. the National Labor Relations Act(49 Stat. 449), hereinafter sometimes called the Act, and pur-suant to authority granted by the Board's Rules and Regula-tions, Series 2, Article II, Section 5, issued its Complaint on the20th day of October, 1939, against the Respondent.IIUpon a- Petition duly filed by the United on October 18, 1939,the Board, on October 30, 1939, directed that an investigation ofbargaining representatives be made pursuant to Section 9 (c)of the Act.Upon authorization by the Board, the RegionalDirector for the Eleventh Region, issued notice of hearing onOctober 20, 1939. In the petition filed by the United, it wasstated that both the United and the Progressive claim to havebeen designated as collective bargaining representative by em-ployees in the unit alleged in said petition to be appropriate,and 'the United and the Progressive are each a party to saidproceeding (XI-R-239) instituted by said petition by virtue ofthe Board's Rules and Regulations, Series 2, Article III, Sec-tion 3.IIIThe Respondent, the United, and the Progressive withdrawallmotions and other pleadings filed by them in the proceedingsherein, except that the United does not withdraw the amendedcharges and the petition hereinbefore mentioned in Article Iand II of this stipulation.IVThe Respondent,the United and the Progressive,hereby waivetheir rightto a hearing or hearings in these cases and all partiesexpressly agree.that the amended charges filed on August 30,1939, the complaint and notice of hearing issued on October 20,1939, the petition filed by.the United on October 18, 1939, theOrder of theNational Labor Relations Board directing an inves-tigation and the notice of hearing pursuant to^ this Order for247384-40-vol. 17-41 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation and this stipulation, may be introduced in therecord in the proceedings herein, by filing with the Chief TrialExaminer of the National Labor Relations Board at Wash-ington, D. C.VThe Respondent, the United, and the Progressive, herebyacknowledge service of the complaint and notice of hearing uponthe complaint and of the petition and notice of hearing pursuantto the Board's Order directing investigation on and hearing andexpressly waive any right or privilege which they may have forten (10) days notice of hearing and to the holding of a hearingor hearings in these cases and also waive any right or privilegewhich they may have to the making of findings of fact and con-clusions of law by the Board.VIThe Respondent specifically admits each and every allegationin paragraphs I and II of the Board's complaint herein andstipulates and agrees that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.VIIThe United, the Progressive and the Independent MinersUnion, are, each and all of them, labor organizations within themeaning of Section 2, (5) of the Act.VIIIIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between the Re-spondent and the Progressive is hereby cancelled and is void andof no effect; provided, however, that nothing in this stipulationshallpreclude the Respondent from hereafter making anagreement with the Progressive or any other labor organization(not established, maintained or assisted by any action definedin the National Labor Relations Act as an unfair labor prac-tice)requiring, as a condition of employment, membershiptherein, if such labor organization is the representative of theemployees as provided in Section 9 (a) of the Act. It is furtheragreed that the Respondent will not recognize the Progressiveor any other labor organization as the exclusive representativeof its employees until and unless such labor organization iscertified by the Board as such exclusive representative in themanner hereinafter provided. WILLIAMS COAL COMPANYIX633It is hereby stipulated and agreed that all persons employedby the Respondent as production employees at its. ManningtonMine, excluding superintendents, mine foremen, section fore-men, room bosses, face bosses, top bosses, entry bosses, electri-cians in a supervisory capacity, all other supervisory employees,and "guards" or "watchmen," constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.XIt is hereby stipulated- and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen concern-ing the representation of the employees in the bargaining unitset forth in Article IX of this stipulation in that the Unitedand the Progressive each claim to have been designated by em-ployees in the unit set forth above as representative for pur-poses of collective bargaining, within the meaning of the Act,and that Respondent refuses to recognize either the United orthe Progressive as the exclusive representative of all the em-ployees in said unit until and unless the Board has made acertification pursuant to Section 9 (c) of the Act.XIThe Respondent, the United, and the Progressive, stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the Direction of Election by the Boardand shall be conducted in accordance with and pursuant to theAct, the Board's Rules and Regulations, and decisions of theBoard in representation cases.The election shall be for thepurpose of determining whether the eligible employees desireto be represented for the purposes of. collective bargaining bythe United, the Progressive, or by neither.The employees eli-gible to vote in this election shall be all the employees in theappropriate unit set forth in Article IX, above,, on. the payrollof the Respondent one week preceding issuance of a Directionof Election pursuant to this Article and all' those employeesordered reinstated pursuant to a prior stipulation heretoforeentered into in a proceeding entitled "In the matter of WilliamsCoal Company and United Mine Workers of America, District#23" and indexed as Case No. C-318 in the Board's files.Thispresent stipulation in the instant proceedings and the ElectionReport filed on the results of the election shall constitute com- 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetent evidence upon which the Board may make a certificationpursuant to Section 9 (c) ofthe Act.XIIUpon the basis of the amended charges filed by the United onAugust 30, 1939, the complaint herein and this stipulation, theRespondent expressly consents to the issuance by the NationalLabor Relations Board of an Order to the following effect :ORDERUpon the basis of this stipulation and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Williams Coal Com-pany, Crofton, Kentucky, its officers, agents, successors, andassigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activity for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Sec=tion 7 of the National Labor Relations Act;(b)Discouraging membership in the United Mine Workersof America, District #23, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its em-ployees, or encouraging membership in the Progressive MineWorkers of America, District #5,. affiliated with the AmericanFederation of Labor, or any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard totheir hire and tenure of employment or any term or conditionof their employment;(c)Dominating or interfering with the administration of theIndependent Miners Union, or dominating or interfering withthe formation or administration of any other labor organizationof its employees, or contributing support to any such labororganization;(d)Recognizing the Independent Miners Union as the repre-sentative of any of its employees for the purposes of dealingwith the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditionsof employment; WILLIAMS COAL COMPANY6352.Take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act:(a)Withdraw and continue to withhold all recognition ofthe Independent Miners Union as a representative of any ofits employees for the purpose of collective bargaining with theRespondent in respect to rates of pay, wages, hours of employ-ment, and other terms or conditions of employment, and com-pletely disestablish the Independent Miners Union as such rep-resentative;(b) Immediately post notices in conspicuous places through-out its plant and maintain such notices for a period of sixty(60) consecutive days or for the period until the Board issuesits certification in Case No. XI-R-239, whichever period provesto be of shorter duration, stating (1) that the Respondent willcease and desist as aforesaid, (2) and that the Respondent willtake the affirmative action as aforesaid ; this notice shall containthe substance of this Order, but need not be in the exact lan-guage thereof;(e) [sic] Notify the Regional Director for the Eleventh Re-gion of the National Labor Relations Board within a periodof ten (10) days after the entry of this Order what steps havebeen taken to comply with said Ordei.XIIIThe respondent hereby consents to the entry by an appropri-ateUnited States Circuit Court of Appeals, upon applicationby the Board, of a decree enforcing an Order of the Board ashereinabove set forth in Article XII, and hereby waives furthernotice of the application for such decree.The United and theProgressive expressly waive any right or privilege to contestthe entry of this decree by an appropriate Circuit Court ofAppeals and hereby waive further notice of application forentry thereof.XIVWherever the facts, spelling of names, titles or other materialand documents in the record of the proceedings herein shallappear inconsistent with the 'names, titles or other material setout and made part of this stipulation, the spelling of names,titles and other material in this stipulation shall be consideredcorrect.XVThis stipulation shall be subject in all respects to the approvalof the Board and shall become effective immediately upon ap- 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDproval by the Board. If this stipulation is not approved by theBoard, it shall be of no force and effect and shall not be used asevidence against the parties hereto in any subsequent proceedingherein.XVIThe entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbal agree-ment of any kind which varies, alters, or adds to said stipulationin any respect.SUPPLEMENTAL STIPULATIONIt ishereby stipulated, consented to and agreed, by and be-tweenWilliams Coal Company; United Mine Workers ofAmerica, District #23, affiliated with the Congress of Indus-trialOrganizations; the Progressive Mine Workers of America,District#5,affiliated with the American Federation of Labor;and Arthur R. Donovan, Regional Attorney for the EleventhRegion of the National Labor Relations Board, Colonel C.Sawyer and Robert D. Malarney, Attorneys, National LaborRelationsBoard, as follows :1.That paragraph VIII of the complaint in the above entitledproceedings, numbered XI-C-562, be deemed amended by inter-lineation so that the first sentence thereof shall read as follows :"Thereafter, and on or about August 20, 1938, the Independentbecame merged with the Progressive."On November 10, 1939, the Board issued its order approving theabove stipulation and supplemental stipulation, making them part ofthe record, and transferring the proceeding to the Board for thepurpose of a decision and order by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2The respondent, a Delaware corporation with its principal officeand place ofbusiness in or nearCrofton, Hopkins County, Kentucky,is engagedat a place of businesscalled the Manningtonmine nearMannington, Kentucky, in the mining, sale, and distribution ofcoal.2 The facts set forth in this section are based upon allegations in the complaint admittedby the respondent. WILLIAMS COAL COMPANY637The respondent, in the course and conduct of its business, minesapproximately 364,574 tons of coal annually and causes and has con-tinuously caused a substantial quantity of coal, consisting of morethan 50 per cent of the coal mined, sold, and distributed by it as apart of its business, to be supplied, delivered, and transported in in-terstate commerce from its Mannington mine in the State of Ken-tucky.The respondent agreed that it is engaged in interstatecommerce within the meaning of the Act.We find that the above described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.II.THE ORGANIZATIONSINVOLVEDUnited Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations; the ProgressiveMineWorkers of America, District #5, affiliated with the American Feder-ation of Labor; and Independent Miners Union, are labor organiza-tions as defined in Section 2 (5), of the Act.M. THE QUESTIONCONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, we find that theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent and thatthe respondent refuses to recognize either the United or the Pro-gressive as the exclusive representative of all the employees in saidunit until and unless the Board has made a certification pursuant toSection 9 (c) of the Act, and that therefore a question has arisenconcerning representation of the employees of the respondent.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has:arisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and-tends to lead to labor disputes burdening and obstructing commerce.and the free flow of commerce.V.THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allpersons employed in the mining operations of the respondent as pro- 638DECISIONS OF NATIONAL LABOR .RELATIONS BOARD.duction employees, excluding superintendents, mine foremen, sectionforemen, room bosses, face bosses, top bosses, entry bosses, electri-cians in a supervisory capacity, all other supervisory employees, and"guards" or "watchmen," constitute a unit appropriate for the pur-poses of collective bargaining, and that such unit will insure to thesaid employees the full benefit of their right to self-organizationand collective bargaining and will otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolved bythe holding of an election by secret ballot: In accordance with theterms of the stipulation, we find that the employees eligible to votein the election shall be all employees in the appropriate unit on thepay roll of the respondent one week preceding the issuance of ourDirection of Election.Upon the basis of the above findings of fact, stipulation,.. supple-mental stipulation, and the entire record in the case, the Board makesthe following :CONCLUSIONS OF LAW1.United Mine Workers of America, District #23, affiliated withtheCongress of Industrial Organizations, and Progressive MineWorkers of America, District #5, affiliated with the AmericanFederation of Labor, are labor organizations within the meaning ofSection 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Williams Coal Company, Crofton, Hop-kins County, Kentucky, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.3.All persons employed in the mining operations of the respond-ent as production employees, excluding superintendents, mine fore-men, section foremen, room bosses, face bosses, top bosses, entrybosses, electricians in a supervisory capacity, all other supervisoryemployees, and "guards" or "watchmen" constitute a unit appropriatefor collective bargaining, within the meaning of Section 9 (b)of the Act.ORDERUpon the basis of the above findings of fact, stipulation, supple-mental stipulation, and the entire record in the case, and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that Williams Coal Company, WILLIAMS COAL COMPANY639Crofton, Hopkins County, Kentucky, its officers, agents, successors,sand assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in A he exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activity for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)Discouragingmembership in UnitedMineWorkers ofAmerica, District#23, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in Progressive Mine Workers of America,District #5, affiliated with the American Federation of Labor, or anyother labor organization of its employees, by discharging or refusingto reinstate any of its employees or in any other manner discriminat-ing in regard to their hire and tenure of employment or any term ofcondition of their employment;(c)Dominating or interfering with the administration of theIndependent Miners Union, or dominating or interfering with theformation or administration of any other labor organization of itsemployees, or contributing support to any such labor organization;(d)Recognizing the Independent Miners Union as a representa-tive of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Withdraw and continue to withhold all recognition of theIndependent Miners Union as a representative of any of its em-ployees for the purpose of collective bargaining with the respondentin respect to rates of pay, wages, hours of employment, and otherterms or conditions of employment, and completely disestablish theIndependent Miners Union as such representative;(b) Immediately post in conspicuous places throughout its plantand maintain such notices for a period of sixty (60) consecutive daysor for the period until the Board issues its certification in Case No.R-1608, whichever period proves to be of shortest duration, stating :(1) that the respondent will cease and desist as aforesaid; (2) andthat the respondent will take the affirmative action as aforesaid;this notice shall contain the substance of the Order but need not bein the exact language thereof; 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify the Regional Director for the Eleventh Region of theNational Labor Relations Board within a period of ten (10) daysafter the entry of this Order what steps have been taken to complywith said Order.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Williams Coal Company, Crofton, Hopkins County, Ken-tucky, an election by secret ballot shall be conducted within thirty(30)days from the date of this Direction under the directionand supervision of the Regional Director for the Eleventh Region,acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9 of said Rules and Regu-lations, among all persons employed in the mining operations of theWilliams Coal Company, Crofton, Hopkins County, Kentucky, asproduction employees on the pay roll of the respondent 1 week pre-ceding the issuance of this Direction of Election, including those em-ployees ordered reinstated pursuant to a prior stipulation heretoforeentered into in a proceeding entitledMatter of Williams Coal Com-panyandUnited Mine Workers of America, District #23,11 N. L.R. B. 579, but excluding superintendents, mine foremen, section fore-men, room bosses, face bosses, top bosses, entry bosses, electricians ina supervisory capacity, all other supervisory employees, and "guards"'or "watchmen" to determine whether they desire to be representedby United Mine Workers of America, District #23, affiliated withthe Congress of Industrial Organizations or Progressive Mine Work-ers of America, District #5, affiliated with the American Federationof Labor, for the purposes of collective bargaining, or by neither.